United States Court of Appeals
                                                                                               Fifth Circuit
                                                                                             F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                              March 6, 2007
                                  FOR THE FIFTH CIRCUIT
                                                                                         Charles R. Fulbruge III
                                                                                                 Clerk


                                           No. 06-10807
                                         Summary Calendar


UNITED STATES OF AMERICA,

                                                                                        Plaintiff-
                                                          Appellee,

                                                 versus

TIMOTHY S. LEE,

                                                                                      Defendant-
                                                          Appellant.

                       ------------------------------------------------------------
                           Appeal from the United States District Court
                                 for the Northern District of Texas
                                    USDC No. 4:01-CR-15-ALL
                       ------------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

       Timothy S. Lee appeals from the sentence imposed following revocation of his term of

supervised release. Lee argues that his 23-month sentence is unreasonable because it is higher than

the advisory guidelines sentencing range and because there has been no allegation that he engaged

in additional criminal activity. Lee contends that the district court did not provide an adequate

explanation for its departure from the advisory sentencing range.

       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       The Government has moved to dismiss the appeal or for summary affirmance on the ground

that this court lacks jurisdiction to consider the appeal under 18 U.S.C. § 3742(a)(4). Because Lee

cannot prevail on the merits of his appeal, we pretermit consideration of the jurisdictional issue. See

United States v. Weathersby, 958 F.2d 65, 66 (5th Cir. 1992). The Government’s motion for

dismissal of the appeal or for summary affirmance is therefore denied. The Government’s alternative

request for an extension of time to file an appellate brief is denied as unnecessary.

       The district court properly considered the 18 U.S.C. § 3553(a) factors when imposing Lee’s

sentence. See United States v. Gonzalez, 250 F.3d 923, 930 (5th Cir. 2001). The sentence is neither

unreasonable nor plainly unreasonable. See United States v. Hinson, 429 F.3d 114, 120 (5th Cir.

2005), cert. denied, 126 S. Ct. 1804 (2006).

       AFFIRMED; MOTION FOR DISMISSAL OR SUMMARY AFFIRMANCE DENIED;

ALTERNATIVE REQUEST FOR EXTENSION OF TIME DENIED AS UNNECESSARY.




                                                 -2-